DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

During a telephone conversation with Fred Zollinger III on 09/07/2022 a provisional election was made without traverse to prosecute the invention of species of figures 1-10, claims 1-22 and 33-39. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2014/0238378) in view of Warnick (US 2004/0055590).

Regarding claim 1, Scott discloses a fire pit comprising:
a body (100) having a bottom wall (bottom of chamber 102, 106/108) and a sidewall (sides of chamber 102) that define a fire box (chamber 102); 
the fire box adapted to receive fuel (solid fuel 135) that will be burned (flames 126) when the fire pit is used; 
the sidewall defining an air supply duct (110) for the fire box; 
the sidewall having an inner sidewall (inner side of sidewall) spaced inwardly from an outer sidewall (outer wall of chamber 110) with the air supply duct defined between the inner and outer sidewalls (see airflow arrows 124); and 
Scott is silent regarding an accessory post having an upper portion and a lower portion; 
the lower portion being disposed between the inner and outer sidewalls; 
the upper portion disposed above the sidewall.
However Warnick teaches an accessory post (38) having an upper portion (upper portion of 38) and a lower portion (lower portion of 38); 
the lower portion being disposed between the inner and outer sidewalls (post 38 within sleeve 36, 36 mounted to inside of outer wall 16, see figure 2 and 3 ); 
the upper portion disposed above the sidewall (via support of grill 20 above barbeque body 10, see figure 2).
The advantage of an accessory post having an upper portion and a lower portion; 
the lower portion being disposed between the inner and outer sidewalls; 
the upper portion disposed above the sidewall, is to control rotational position of a grill over cooking body “By selective operation of the cam member 58 both the vertical height and rotational position of the grill 20 over the cylinder 12 may be controlled” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott with Warnick, by adding to the cooking without disclosed means of food support of Scott, the food support system of Warnick, to control rotational position of grill over barbeque body

Regarding claim 2, Scott discloses the fire pit of claim 1, Scott further discloses wherein the inner sidewall defines a plurality of air supply openings (114) for the fire box and wherein the sidewall has a lower portion (lower portion of sidewall) that defines an air inlet (112) for the air supply duct.

Regarding claim 3, Scott discloses the fire pit of claim 1, Scott further discloses further comprising a plurality of legs (103) connected to the sidewall and adapted to position the bottom wall above a surface (support abutting leg bottom) on which the fire pit is supported.

Regarding claim 5, Scott discloses the fire pit of claim 3, Scott further discloses (Fig-1) wherein the legs (103) are connected to the outer sidewall (110); 
the legs being disposed outwardly of the inner sidewall (see figure 1 having legs 103 mounted to outer sidewall 110).

Regarding claim 7, Scott as modified by Warnick teaches the fire pit of claim 1, Scott as already modified by Warnick teaches further comprising a post holding structure (generally 36, Warnick) disposed between the inner and outer sidewalls (see Warnick figures 2 and 3 providing attached holding structure 36 between inner wall 12 and outer wall 16); 
the lower portion of the accessory post (lower end of 38, Warnick) disposed within the post holding structure (38 with in 36 of Warnick figure 6 as indicated by insertion arrow at base of 38).

Regarding claim 14, Scott as modified by Warnick teaches the fire pit of claim 1, Scott as already modified by Warnick teaches wherein the accessory post is locked against rotation with respect to the sidewall (post 38 is locked from turning until lifted with respect to stationary sidewalls “the cam surface 46 comprises a horizontal top of the sleeve having diametrically opposing slots 52 into which the pin 50 will ride upon a turning of the handle 40 to position the grill 20 directly over the open top 14 of the cylinder 12 thereby releasably locking the grill in place. When it is desired to release the means 42 and swing the grill 20 to a different location relative to the cylinder 12, the user lifts up on the handle 40 and grill 20 to release the pin from the slots 52 and swings the grill about the axis 26.” Warnick [0021]).

Regarding claim 33, Scott discloses a fire pit comprising: 
a body (100) having an upper end (upper end of 100) and a lower end (lower end of 100); 
the body defining a fire box (chamber 102) adapted to receive fuel (135) that will be burned (flame 126) when the fire pit is used; 
the body defining an air supply duct (110) having inlet (112) and an outlet (114); 
the outlet of air supply duct being located closer to the upper end (114 at top of inner side of chamber 128, see figure 1) of the body than the inlet of the air supply duct (inlet 112 at bottom exterior side of chamber 128, see figure 1); and 	Scott is silent regarding an accessory post having an upper portion and a lower portion; 
the lower portion being disposed within the air supply duct; the upper portion disposed above the body.
However Warnick teaches an accessory post having an upper portion (upper portion of 38) and a lower portion (lower portion of 38); 
the lower portion being disposed within the air supply duct (double sidewall structure of Scott provides air supply 124 there between as shown in figure 3. Scott as being modified by accessory post system of Warnick provides post holding structure 36 between outer portion of sidewall 16 and inner portion 12, see figure 2 of Warnick); the upper portion disposed above the body (38 via support of grill 20 above barbeque body 10, see figure 2).
The advantage of an accessory post having an upper portion and a lower portion; 
the lower portion being disposed within the air supply duct; the upper portion disposed above the body, to control rotational position of a grill over cooking body “By selective operation of the cam member 58 both the vertical height and rotational position of the grill 20 over the cylinder 12 may be controlled” [0023]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott with Warnick, by adding to the cooking without disclosed means of food support of Scott, the food support system of Warnick, to control rotational position of grill/food support over food cooking body.

Claims 4, 34-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and in further view of Chen (US 2007/0017500).

Regarding claim 4, Scott discloses the fire pit of claim 3, Scott is silent regarding wherein the accessory post is aligned with one of the legs.
However Chen teaches (Fig-2-5) wherein the accessory post (22 and 23) is aligned with one of the legs (22 and 23 shown aligned to individual legs of stands 10 in figures 2 and 5).
The advantage of accessory posts aligned to legs, is to provide obvious engineering principles of placing load relative to supporting structures, as shown in figures 1 and 5.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above with Chen, by modifying the leg to accessory post placement of Scott with the aligned leg and accessory post of Chen, to provide obvious engineering principles of placing load relative to supporting structures.

Regarding claim 34, Scott discloses the fire pit of claim 33, Scott further discloses further comprising a plurality of legs (103); 
Scott is silent regarding the lower portion of the accessory post being aligned with one of the legs.
However Chen teaches (Fig-2-5) the lower portion of the accessory post (22 and 23) is aligned with one of the legs (22 and 23 shown aligned to individual legs of stands 10 in figures 2 and 5).
The advantage of accessory posts aligned to legs, is to provide obvious engineering principles of placing load relative to supporting structures, as shown in figures 1 and 5.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above with Chen, by modifying the leg to accessory post placement of Scott with the aligned leg and accessory post of Chen, to provide obvious engineering principles of placing load relative to supporting structures.

Regarding claim 35, Scott as modified by Warnick teaches the fire pit of claim 33, Scott as already modified by Warnick teaches further comprising a post holding structure (36, Warnick) located within the air supply duct (double sidewall structure of Scott provides air supply 124 there between as shown in figure 3. Scott as already modified by accessory post system of Warnick provides post holding structure 36 between outer portion of sidewall 16 and inner portion 12, see figure 2); the lower portion of the accessory post engaging the post holding structure (see figure 6 of Warnick providing accessory post 38 insertion to post holding structure 36 as indicated by arrow movement).

Regarding claim 36, Scott as modified by Warnick teaches the fire pit of claim 33, Scott as Already modified by Warnick teaches further comprising a flange (46, Warnick) located above the outlet of the air supply duct (flange of 36 at or above sidewall 12/16, see Warnick figure 3); the accessory post extending through the flange (see figure 6 of Warnick providing accessory post 38 insertion to post holding structure 36 as indicated by arrow movement).

Regarding claim 39, Scott discloses (Fig-1-3) a fire pit comprising: 
a body assembly (100) having an upper end (upper end of 100) and a lower end (lower end of 100); 
the body assembly defining a fire box (chamber 102) adapted to receive fuel (135) that will be burned (flames 126) when the fire pit is used; 
the body assembly defining an air supply duct (110) having inlet (112) and an outlet (114); 
the outlet of air supply duct being located closer to the upper end of the body (114 at top of inner side of chamber 128, see figure 1) than the inlet of the air supply duct (inlet 112 at bottom exterior side of chamber 128, see figure 1); and 
the body assembly having a plurality of legs (103);
Scott is silent regarding an accessory post having an upper portion and a lower portion; the lower portion being disposed within the air supply duct; 
the upper portion disposed above the body assembly; 
a post holding structure located within the air supply duct; 
the lower portion of the accessory post engaging the post holding structure.
However Warnick teaches an accessory post (38) having an upper portion (upper portion of 38) and a lower portion (lower portion of 38); 
the lower portion being disposed within the air supply duct (air supply (124) duct of Scott is between inner and outerwall of chamber (128), see Scott figure 3. The modifying accessory post (38) within post holder (36) of Warnick is provided between inner/outer walls 12/16, see Warnick figure 3 in view of figure 6); 
the upper portion disposed above the body assembly (upper portion of 38 above body 12/16 in support of grill 20, see figure 2); 
a post holding structure located within the air supply duct (air supply (124) duct of Scott is between inner and outerwall of chamber (128), see Scott figure 3. The modifying accessory post (38) within post holding structure (36) of Warnick is provided between inner/outer walls 12/16, see Warnick figure 3 in view of figure 6); 
the lower portion of the accessory post engaging the post holding structure (see figure 6 of Warnick providing accessory post 38 insertion to post holding structure 36 as indicated by arrow movement); 
Scott is silent regarding the lower portion of the accessory post being aligned with one of the legs.
However Chen teaches (Fig-2-5) the lower portion of the accessory post (22 and 23) is aligned with one of the legs (22 and 23 shown aligned to individual legs of stands 10 in figures 2 and 5).
The advantage of accessory posts aligned to legs, is to provide obvious engineering principles of placing load (accessory support) relative to supporting structures (device legs), as shown in figures 1 and 5.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above with Chen, by modifying the leg to accessory post placement of Scott with the aligned leg and accessory post of Chen, to provide obvious engineering principles of placing load relative to supporting structures.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and Chen and in further view of Fiveash (US 2020/0352379).

Regarding claim 6, Scott discloses the fire pit of claim 5, Scott is silent regarding wherein an outwardly-facing surface of the inner sidewall engages the legs.
However Fiveash (Fig-2-5) provides attachment of legs (60) at an outer wall (24) and an inner wall exterior (proximal wall of 38 contacting leg 60, see figure 5).
The advantage of providing a leg that attached to both an inner and outer wall is to provide strength in leveraging a single component between two axial spaced walls (see single piece construction of leg 60 with gusset into inner wall contacting attachment 62).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified, with Fiveash by modifying the leg attaching merely to outer wall of Scott with the single component leg attaching to inner and outer wall of Fiveash, to provide strength in leveraging a single component between two axially spaced walls.

Claims 8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and in further view of Schlosser (US 5,572,983).

Regarding claim 8, Scott as modified by Warnick teaches the fire pit of claim 7, Scott as already modified by Warnick teaches further comprising a flange (46, Warnick) connected to the sidewall (via 46 as part of 36 and 36 in connection to sidewalls of cooking device 10 so as to hold rack 20, see figure 2 Warnick); 
the post holding structure having a surface (surfaces of 52 below flange, Warnick) spaced below the flange; 
the accessory post including a locking projection (50, Warnick) engaging the surface of the post holding structure (50 engages 52 “the cam surface 46 comprises a horizontal top of the sleeve having diametrically opposing slots 52 into which the pin 50 will ride upon a turning of the handle 40 to position the grill 20 directly over the open top 14 of the cylinder 12 thereby releasably locking the grill in place” [0021]); 
Warnick is silent regarding the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls.
However Schlosser teaches the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls (bayonet connection system provided in attaching grill components “the use of sleeves with bayonet sockets permanently attached to the bottom of the cooking chamber for receiving and cooperating with each of the supporting legs” (column 1, lines 46-58)).
 The advantage of the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls, is to vertically secure attached components of a grilling system with minimal effort “the enhancements of the present invention interconnect the legs together both easily and with minimal effort” (column 1, lines 46-58). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above, with Schlosser, by adding to the removable barbeque components of Scott, the bayonet connection system of Schlosser, to vertically secure attached components of a grilling system with minimal effort.

Regarding claim 20, Scott as modified by Warnick teaches the fire pit of claim 1, Scott as already modified by Warnick teaches further comprising a flange (46, Warnick) connected to the sidewall (flange 46 of component 36 in connection to sidewalls 12/16, see figure 2 of Warnick); 
the accessory post including a locking projection (48/50).
Scott as modified by Warnick is silent regarding the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the sidewalls.
However Schlosser teaches the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls (bayonet connection system provided in attaching grill components “the use of sleeves with bayonet sockets permanently attached to the bottom of the cooking chamber for receiving and cooperating with each of the supporting legs” (column 1, lines 46-58)).
 The advantage of the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls, is to also vertically secure attaching accessory components of a grilling system with minimal effort “the enhancements of the present invention interconnect the legs together both easily and with minimal effort” (column 1, lines 46-58). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above, with Schlosser, by adding to the removable barbeque components of Scott, the bayonet connection system of Schlosser, to vertically secure accessory attaching components of a grilling system with minimal effort.

Regarding claim 21, Scott discloses a fire pit comprising: 
a body (100) having a bottom wall (bottom of chamber 102, 106/108) and a sidewall (sides of chamber 102) that define a fire box (chamber 102); 
the fire box adapted to receive fuel (135) that will be burned when the fire pit is used; 
the sidewall defining an air supply duct (110) for the fire box; 
the sidewall having an inner sidewall (inner side of sidewall) spaced inwardly from an outer sidewall (outer wall of chamber 110) with the air supply duct defined between the inner and outer sidewalls (see airflow as indicated by arrows between outer and inner sidewall of cutaway figure 3); 
Scott is silent regarding an accessory post having an upper portion and a lower portion; the lower portion being selectively connected to the body; and 
a locking assembly having locked and unlocked conditions; 
in the locked condition, the locking assembly preventing the accessory post from rotating with respect to the body and preventing the accessory post from being removed from the body.
However Warnick teaches an accessory post (38) having an upper portion (upper portion of 38) and a lower portion (lower portion of 38); the lower portion being selectively connected to the body (see insertion arrow of 38 into 36 in figure 6, 36 being connected to sidewall as shown in figure 3); and 
a locking assembly (42) having locked and unlocked conditions (lock and unlock of position of grill to accessory post “the cam surface 46 comprises a horizontal top of the sleeve having diametrically opposing slots 52 into which the pin 50 will ride upon a turning of the handle 40 to position the grill 20 directly over the open top 14 of the cylinder 12 thereby releasably locking the grill in place. When it is desired to release the means 42 and swing the grill 20 to a different location relative to the cylinder 12, the user lifts up on the handle 40 and grill 20 to release the pin from the slots 52 and swings the grill about the axis 26.” [0021]); 
in the locked condition, the locking assembly preventing the accessory post from rotating with respect to the body (position relative to heat source is locked “the support structure 22 supports the grill structure 20 so as to extend over the open top 14 of the container 12 and for horizontal as well as vertical movement away from and toward the container between user selectable and releasably lockable positions to control the amount of heat from a heat source (not shown) in the container reaching different portions of the grill” [0017]) 
Warnick is silent regarding and preventing the accessory post from being removed from the body.
However Schlosser teaches preventing the accessory post (6) from being removed from the body (bayonet connection system provided in attaching grill components “the use of sleeves with bayonet sockets permanently attached to the bottom of the cooking chamber for receiving and cooperating with each of the supporting legs” (column 1, lines 46-58)).
 The advantage of the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls, is to vertically secure attached components of a grilling system with minimal effort “the enhancements of the present invention interconnect the legs together both easily and with minimal effort” (column 1, lines 46-58). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above, with Schlosser, by adding to the removable barbeque components of Scott, the bayonet connection system of Schlosser, to vertically secure attached components of a grilling system with minimal effort.

Regarding claim 22, Scott as modified by Warnick teaches the fire pit of claim 21, Scott as already modified by Warnick teaches wherein a portion of the locking assembly (projection 48/50, Warnick) is carried by the accessory post (see Warnick figure 6 showing 48/50 as part of accessory post 38).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and Schlosser and in further view of Maley (US 3,742,839).

Regarding claim 9, Scott as modified above teaches the fire pit of claim 8, Scott as already modified is silent regarding wherein the locking projection also engages one of the inner and outer sidewalls 
However Maley teaches (Fig-2) wherein the locking projection (12) also engages one of the inner and outer sidewalls (sidewall 5).
The advantage of the locking projection also engages one of the inner and outer sidewalls, is to utilize an existing wall component of a cooking system additionally as a stop to a locking component of an accessory attachment “when the thumbscrew 12 is tightened, the end thereof will indent the outside wall of the firebox rim 5 and the upper beaded edge 6 will engage the flat throat of the clamp 8 as shown so that the support strips 7 cannot rock to and fro as viewed in FIGS. 1 and 2.” (column 2, lines 55-61).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified, with Maley by replacing the end stops of the bayonet type fitting of Scott with the end stops of existing walls of the Maley, to utilize an existing wall component of a cooking system additionally as a stop to a locking component of an accessory attachment.

Regarding claim 17, Scott as modified by Warnick teaches the fire pit of claim 16, Scott as already modified by Warnick teaches further comprising a flange (46, Warnick) connected to the sidewall (via 46 as part of 36 and 36 in connection to sidewalls of cooking device 10 so as to hold rack 20, see figure 2 Warnick); 
the post holding structure having a surface (52, of Warnick) spaced below the flange; 
the locking projection (48/50, Warnick) engaging the surface of the post holding structure (“the cam surface 46 comprises a horizontal top of the sleeve having diametrically opposing slots 52 into which the pin 50 will ride upon a turning of the handle 40 to position the grill 20 directly over the open top 14 of the cylinder 12 thereby releasably locking the grill in place.” [0021]); 
Scott is silent regarding the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls.
However Schlosser teaches the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls (bayonet connection system provided in attaching grill components “the use of sleeves with bayonet sockets permanently attached to the bottom of the cooking chamber for receiving and cooperating with each of the supporting legs” (column 1, lines 46-58)).
 The advantage of the locking projection disposed under the flange to prevent the accessory post from being pulled up from between the inner and outer sidewalls, is to vertically secure attached components of a grilling system with minimal effort “the enhancements of the present invention interconnect the legs together both easily and with minimal effort” (column 1, lines 46-58). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above, with Schlosser, by adding to the removable barbeque components of Scott, the bayonet connection system of Schlosser, to vertically secure attached components of a grilling system with minimal effort.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick, Schlosser and Maley and in further view of Vanden (US 7,927,052).

Regarding claim 10, Scott as modified discloses the fire pit of claim 9, Scott is silent regarding further comprising a lock finger disposed between the inner and outer sidewalls; 
the locking projection being disposed between the lock finger and the one of the inner and outer sidewalls to prevent the accessory post from rotating.
However Vanden  teaches further comprising a lock finger (32) disposed between the inner and outer sidewalls (lock finger 32 prevents rotation of locking projection of axle threads “The axle-engaging tongue 32 is bent in over the interior threads 28, as shown in FIG. 2 so that the axle-engaging tongue 32 rides in a recessed axle groove 42 along the length of a threaded outer portion of the axle shaft 40 while the locking axle nut 10 is threaded onto the axle shaft 40” (column 7, lines 37-47)); 
the locking projection being disposed between the lock finger and the one of the inner and outer sidewalls (in view of the locking projections 50 of Warnick being between inner (12) and out wall (16)) to prevent the accessory post from rotating.
The advantage of further comprising a lock finger disposed between the inner and outer sidewalls; the locking projection being disposed between the lock finger and the one of the inner and outer sidewalls to prevent the accessory post from rotating, is to provide keyed locking retention to projection retained twist removable components “The castellated nut 20 can no longer turn because the axle-engaging tongue 32 of the locking insert 30 is in the groove of the axle and the locking tab is in the slot of the nut and the nut cannot be turned to unthread.” (column 8, lines 9-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified, with Vanden by adding to the bayonet twist connection fitting of Scott, the twist connection keyed retention finger system of Vanden, to provide keyed locking retention to projection retained twist removable components.

Regarding claim 11, Scott as modified above teaches the fire pit of claim 10, Scott as already modified teaches wherein the lock finger (32, Varden) projects from a lock collar (30, Varden) disposed around the accessory post (“axle spindle” having projections from recess 42 of Varden as applied to post 38 of Scott as already modified by Warnick).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and in further view of Zemel (US 2015/0267919).

Regarding claim 12, Scott discloses the fire pit of claim 1, Scott further discloses (Fig-2-3) further comprising an air inlet assembly carried by the bottom wall (where air flow 124 pass interior of bottom wall 108, see figure 2 in view of figure 3); 
Scott is silent regarding the air inlet including an open arm disposed over an air opening defined by the bottom wall; 
the open arm having a top portion that defines air inlets spaced from the bottom wall.
However Zemel teaches (Fig-5-9-10) the air inlet (218) including an open arm (420, 520, 620, 720, and 820) disposed over an air opening (218) defined by the bottom wall (212/214); 
the open arm having a top portion (224) that defines air inlets (222a) spaced from the bottom wall (see figure 9 providing 222a above bottom wall at attaching flange 226a).
the advantage of the air inlet including an open arm disposed over an air opening defined by the bottom wall; 
the open arm having a top portion that defines air inlets spaced from the bottom wall, is to facilitate burning of solids fuels with directed airflow “Sidewalls 222 define one or more apertures 222a therethrough to enable air to travel into air flow opening 218 of bowl 210 and out of apertures 222a of air flow member 220 into bowl 210 to facilitate burning of wood.” [0035].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott with Zemel, by adding to the solid burning system of Scott, the directed airflow facilitating burning of solid fuels of Zemel, to provided directed airflow for the facilitation of burning solid fuels. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and Zemel and in further view of Schneider (US 613,781).

Regarding claim 13, Scott as modified by Zemel teaches the fire pit of claim 12, Scott is silent regarding wherein the open arm includes an overhang portion disposed above the air inlet defined by the top portion of the open arm.
However Schneider teaches wherein the open arm includes an overhang portion (g’) disposed above the air inlet (G) defined by the top portion of the open arm (see overhang of g’ in figure 2).
The advantage of wherein the open arm includes an overhang portion disposed above the air inlet defined by the top portion of the open arm, is to direct combustion enabling air from above solid fuels to a base of the solid fuels “the upper end of the pipe being bent downwardly, so as to direct the draft toward the bottom of the stove” (column 2, lines 11-36).
Therefore it would have been obvious to someone with ordinary skill in the art a the time the invention was filed, to modify Scott as already modified, with Schneider by adding to the arm air outlet of Scott the overhang of Schneider, to direct combustion enabling air from above solid fuels to a base of the solid fuels.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and in further view of Maley.

Regarding claim 15, Scott as modified by Warnick teaches the fire pit of claim 14, Scott as already modified by Warnick teaches wherein the accessory post includes a locking projection (48/50, Warnick). Scott as already modified is silent regarding the locking projection engages one of the inner and outer sidewalls 
	However Maley teaches (Fig-2) the locking projection (12) engages one of the inner and outer sidewalls (sidewall 5).
The advantage of the locking projection also engages one of the inner and outer sidewalls, is to utilize an existing wall component of a cooking system additionally as a stop to a locking component of an accessory attachment “when the thumbscrew 12 is tightened, the end thereof will indent the outside wall of the firebox rim 5 and the upper beaded edge 6 will engage the flat throat of the clamp 8 as shown so that the support strips 7 cannot rock to and fro as viewed in FIGS. 1 and 2.” (column 2, lines 55-61).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified, with Maley by replacing the end stops of the bayonet type fitting of Scott with the end stops of existing walls of the Maley, to utilize an existing wall component of a cooking system additionally as a stop to a locking component of an accessory attachment.

Regarding claim 16, Scott as modified by Warnick teaches the fire pit of claim 15, Scott as already modified by Warnick teaches further comprising a post holding structure (36, Warnick) disposed between the inner (12, Warnick) and outer sidewalls (16, Warnick); 
the lower portion of the accessory post (lower portion of 38, Warnick) disposed within the post holding structure (see figure 6 showing area below locking feature 54 of post 38 within post holder 36, Warnick).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and Maley and in further view of Vanden.

Regarding claim 18, Scott as modified by Warnick teaches the fire pit of claim 15, Scott as already modified by Warnick is silent regarding further comprising a lock finger disposed between the inner and outer sidewalls; 
the locking projection being disposed between the lock finger and the one of the inner and outer sidewalls to prevent the accessory post from rotating.
However Vanden teaches further comprising a lock finger (32) disposed between the inner and outer sidewalls (lock finger 32 prevents rotation of locking projection of axle threads “The axle-engaging tongue 32 is bent in over the interior threads 28, as shown in FIG. 2 so that the axle-engaging tongue 32 rides in a recessed axle groove 42 along the length of a threaded outer portion of the axle shaft 40 while the locking axle nut 10 is threaded onto the axle shaft 40” (column 7, lines 37-47)); 
the locking projection being disposed between the lock finger and the one of the inner and outer sidewalls (in view of the locking projections 50 of Warnick being between inner (12) and out wall (16)) to prevent the accessory post from rotating.
The advantage of further comprising a lock finger disposed between the inner and outer sidewalls; the locking projection being disposed between the lock finger and the one of the inner and outer sidewalls to prevent the accessory post from rotating, is to provide keyed locking retention to projection retained twist removable components “The castellated nut 20 can no longer turn because the axle-engaging tongue 32 of the locking insert 30 is in the groove of the axle and the locking tab is in the slot of the nut and the nut cannot be turned to unthread.” (column 8, lines 9-33). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified, with Vanden, by adding to the bayonet twist connection fitting of Scott, the twist connection keyed retention finger system of Vanden, to provide keyed locking retention to projection retained twist removable components.

Regarding claim 19, Scott as modified by Warnick and Vanden teaches the fire pit of claim 18, Scott as already modified by Warnick and Vanden teaches wherein the lock finger projects from a lock collar (annular ring 31, Vanden) disposed around the accessory post (lock ring of Vanden is formed to lock rotation of projections (threads) on post/axle in relation surrounding structure flange/castellation nut, “The castellated nut 20 can no longer turn because the axle-engaging tongue 32 of the locking insert 30 is in the groove of the axle and the locking tab is in the slot of the nut and the nut cannot be turned to unthread.” Vanden (column 8, lines 26-33)).

23-25. (Withdrawn)

26-32. (Canceled)

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Warnick and Chen and in further view of Schlosser. 

Regarding claim 37, Scott as modified by Warnick teaches the fire pit of claim 36, Scott as already modified by Warnick teaches wherein the accessory post includes a locking projection (48/50, Warnick).
Scott as modified by Warnick is silent regarding the locking projection disposed under the flange to prevent the accessory post from being pulled up and out of the air supply duct.
However Schlosser teaches the locking projection disposed under the flange to prevent the accessory post (6) from being pulled up and out of the air supply duct (bayonet connection system provided in attaching grill components “the use of sleeves with bayonet sockets permanently attached to the bottom of the cooking chamber for receiving and cooperating with each of the supporting legs” (column 1, lines 46-58)).
 The advantage of the locking projection disposed under the flange to prevent the accessory post from being pulled up and out of the air supply duct, is to vertically secure accessory attaching components of a grilling system with minimal effort “the enhancements of the present invention interconnect the legs together both easily and with minimal effort” (column 1, lines 46-58). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Scott as already modified above, with Schlosser, by adding to the removable barbeque components of Scott, the bayonet connection system of Schlosser, to vertically secure attached components of a grilling system with minimal effort.

Regarding claim 38, Scott as modified by Warnick teaches the fire pit of claim 37, Scott as already modified by Warnick teaches wherein the accessory post is locked against rotation with respect to the body (post 38 is locked from turning until lifted with respect to stationary sidewalls “the cam surface 46 comprises a horizontal top of the sleeve having diametrically opposing slots 52 into which the pin 50 will ride upon a turning of the handle 40 to position the grill 20 directly over the open top 14 of the cylinder 12 thereby releasably locking the grill in place. When it is desired to release the means 42 and swing the grill 20 to a different location relative to the cylinder 12, the user lifts up on the handle 40 and grill 20 to release the pin from the slots 52 and swings the grill about the axis 26.” Warnick [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761